DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 21 January 2021 is entered.  Claims 1-19 are currently pending in the application.  Claims 1-11 are withdrawn.  The rejections of record from the office action dated 21 October 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 12, there does not appear to be support for “a distance between the two adjacent cationic layers where the at least one anion is provided is shorter than a distance between the two adjacent cationic layers away from the at least one anion”.  This language is not found in the instant specification.  Applicant points to Figures 3-6 for support.  However, Figures 3-6 are not to scale.  Additionally, it is noted that the recited language is broader than what is exemplified in Figures 3-6 because they could encompass embodiments that are broader than those shown in Figures 3-6, for example, an embodiment wherein the cationic layers have a wave structure with multiple waves. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richetta (Characteristics, Preparation Routes and Metallurgical Applications of LDHs: An Overview; J. Mater. Sci. & Eng. 29 November 2017, vol. 6, no. 6, article no. 1000397).
Regarding claims 12-19, Richetta discloses layered double hydroxides comprising a sandwich structure of cationic layers comprising divalent or trivalent metal cations having a space between the cationic layers and interspersed by anions that are intercalated between the layers, wherein the structures can be used for wastewater treatment (i.e. an anion adsorbent comprising a plurality of spaced cationic layers, at least one anion that provide coupling between each adjacent two of the cationic layer 2+, Al3+, Ca2+, Fe3+; cationic layer comprise at least two metal ions) (Page 2/Para 4), wherein anions such as Cl- or F- can be substituted by anion exchange (i.e. externally supplied target anion is adsorbed into the empty space; target anion comprises Cl-, F-) (Page 2/Para 6).  It would have been obvious to one of ordinary skill in the art to choose any of the cations and anions disclosed and thereby arrive at the claimed invention.
Given that the structure may be used for wastewater treatment, it is the examiner’s position that it would have been obvious to provide more empty space between the cationic layers (i.e. a volume occupied by the empty space in a space provided between each adjacent two of the cationic layers is greater than a volume occupied by the anion) to provide better throughput for the wastewater.
Given that the structure of Richetta comprises at least two cationic layers with interspersed anions between them, it is the examiner’s position that they will intrinsically function as fixing points as disclosed in the present invention (instant specification: page 19, paragraph 1).  Therefore, it is clear that the distance between the two adjacent cationic layers where the at least one anion is provided will necessarily be shorter than a distance between the two adjacent cationic layers away from the at least one anion.

Regarding claim 16, given that the structure may be used for wastewater treatment it is the examiner’s positon that the target anion may be a toxic anion in wastewaters since anions such as Cl- and F- are well-known to be present in wastewaters.

Response to Arguments

Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Richetta does not teach the claimed technical feature of a distance between the two adjacent cationic layers where the at least one anion is provided is shorter than a distance between the two adjacent cationic layers away from the at least on anion.
As set forth above, given that the structure of Richetta comprises at least two cationic layers with interspersed anions between them, it is the examiner’s position that they will intrinsically function as fixing points as disclosed in the present invention (instant specification: page 19, paragraph 1).  Therefore, it is clear that the distance between the two adjacent cationic layers where the at least one anion is provided will necessarily be shorter than a distance between the two adjacent cationic layers away from the at least one anion.

However, it is noted that the instant specification states that Figures 7 and 8 are SEM images of Example 1 (instant specification: page 28, paragraph 3).
Additionally, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the structure of Richetta is represented by the SEM image of Figure 7 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C YAGER/           Primary Examiner, Art Unit 1782